           Case 19-50308-JKS    Doc 59-1   Filed 05/10/21   Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                          )   Chapter 11
                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC,             )   Case No. 17-12560 (JKS)
et al.,                                         )   (Jointly Administered)
                                                )
___________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of     )
the Woodbridge Liquidation Trust, successor in  )
interest to the estates of WOODBRIDGE GROUP     )
OF COMPANIES, LLC, et al.,                      )
                                                )
                                    Plaintiff,  )
                                                )
vs.                                             )
                                                )
Sylvan & Jeannette Jutte,                       )   A.P. No. 19-50308 (JKS)
Brian & Robin Korkus,                           )   A.P. No. 19-50309 (JKS)
Delton & Jean Christman,                        )   A.P. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                          )   A.P. No. 19-50317 (JKS)
George & Charlene Iwahiro,                      )   A.P. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                       )   A.P. No. 19-50322 (JKS)
Janet V. Dues,                                  )   A.P. No. 19-50328 (JKS)
Dena Falkenstein,                               )   A.P. No. 19-50329 (JKS)
Judy Karen Goodin,                              )   A.P. No. 19-50330 (JKS)
Denis W. Hueth,                                 )   A.P. No. 19-50331 (JKS)
Christian Lester,                               )   A.P. No. 19-50332 (JKS)
Jane Marshall,                                  )   A.P. No. 19-50335 (JKS)
Laurence J. Nakasone,                           )   A.P. No. 19-50337 (JKS)
Blaine Phillips,                                )   A.P. No. 19-50338 (JKS)
Jeff Schuster,                                  )   A.P. No. 19-50341 (JKS)
Jennifer Tom,                                   )   A.P. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                     )   A.P. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                    )   A.P. No. 19-50344 (JKS)
Ronald Cole,                                    )   A.P. No. 19-50346 (JKS)
Ronald Draper,                                  )   A.P. No. 19-50347 (JKS)
Lawrence J. Paynter,                            )   A.P. No. 19-50351 (JKS)
Nannette Tibbitts,                              )   A.P. No. 19-50353 (JKS)
Clayton Nakasone,                               )   A.P. No. 19-50382 (JKS)
                                    Defendants. )
___________________________________________
                   Case 19-50308-JKS             Doc 59-1       Filed 05/10/21        Page 2 of 3




                             ORDER GRANTING SCHEDULING MOTION

           Upon consideration of the Motion to Include the Defendants’ Motion to Temporarily Stay

the Prosecution of Their Complaints Pending the Determination of Distributions to Class 3 Note

Claimants Under the Confirmed Plan on the Matters Scheduled for the May 19, 2021 Status

Conference at 9:00 a.m.             (the “Scheduling Motion”) 1, and the Court having reviewed the

Scheduling Motion and found that the procedural relief requested therein is justified under the

circumstances,

           IT IS HEREBY ORDERED THAT:

           1.       The Scheduling Motion is GRANTED;

           2.       The Motion shall be placed upon the agenda for matters to be considered during the

Status Conference scheduled to occur on May 19, 2021, at 9:00 a.m.;

           3.       During the Status Conference, the Movants shall have an opportunity to

preliminarily address the relief sought in the Motion with the Court, and the Movants and the

Liquidating Trustee shall have an opportunity to seek the entry of a consensual scheduling order

for the Motion;

           4.       For the avoidance of doubt, (i) nothing in this Order Granting Scheduling Motion

shall shorten the time that the Liquidating Trustee has to file a formal response to the Motion, and

(ii) the Court’s hearing on the Motion at the Scheduling Conference shall only be a preliminary

hearing; and



                                 [Remainder of Page Intentionally Left Blank]




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.

                                                           2
             Case 19-50308-JKS        Doc 59-1      Filed 05/10/21     Page 3 of 3




       5.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

Dated: May ____, 2021

                                            ______________________________________
                                            THE HONARABLE J. KATE STICKLES
                                            UNITED STATES BANKRUPTCY JUDGE




                                                3
